Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 06/07/2022.
Claims 1, 4, 5, 6, 7, 8, 10, and 11 are currently pending in this Application.
Claims 2, 3, and 9 have been canceled.
This action is made final.

Response to Arguments
With respect to the claim interpretations made under 35 U.S.C. § 112(f), Applicant’s arguments filed on 06/07/2022, see pages 6 and 7, the Examiner has considered the Applicant’s argument and agrees.  The Examiner therefore has removed the claim interpretations under 35 U.S.C. § 112(f), based on the amendments to claims 1, 4-7, and 10.  
With respect to the rejections made under 35 U.S.C. § 112(a), Applicant’s arguments filed on 06/07/2022, see pages 7 and 8, the Examiner has considered the Applicant’s arguments as they relate to claim 1, however respectfully disagrees.  The Applicant argues that  “That is, the relationship between the input (countenance) and the output (degree-of-ease) is well-known for a person having ordinary skilled in the art based on the conventional technologies for estimating the countenance of a person.”

With respect to 35 U.S.C. § 112(a), per  MPEP § 2166:
The following is a quotation of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention

In light of this, with respect to “calculate degree-of-ease information indicating a degree of ease of the service user from the countenance” in lines 5 and 6 of claim 1, the Examiner still believes that the specification does not provide a full, clear, concise written description of the invention, and of the manner and process of making and using it.  Additionally, the Examiner does not believe that a person having ordinary skill in the art would know how to configure a processor to calculate a degree-of-ease of a service user from the countenance of the service user. The rejection of claim 1, under 35 U.S.C. § 112(a) is therefore maintained.

With respect to the rejections made under 35 U.S.C. § 112(a), Applicant’s arguments filed on 06/07/2022, see page 8, the Examiner has considered the Applicant’s arguments as they relate to claim 8 and agrees.  The rejection to claim 8 as it relates to 35 U.S.C. § 112(a) has been removed.

With respect to the rejections made under 35 U.S.C. § 112(b), Applicant’s arguments filed on 06/07/2022, see page 8 and 9, the Examiner has considered the Applicant’s arguments as they relate to claim 8, and agrees.  The rejection to claim 8 as it relates to 35 U.S.C. § 112(b) has been removed.

 With respect to the rejection made under 35 U.S.C. § 112(d) in regards to Claim 9, Applicant has cancelled claim 9.  Therefore the 35 U.S.C. § 112(d) rejection to claim 9 has been removed.

With respect to the rejections made under 35 U.S.C. § 101, Applicant’s arguments filed on 06/07/2022, see page 9 and 10, Applicant has cancelled claim 9, therefore the 35 U.S.C. § 101 rejection of claim 9 has been removed.  With respect to claims 1, 4, 5, 6, 7, 8, 10 and 11, these claims are still rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “calculate degree-of-ease information…from the countenance” in lines 5 and 6.  The Specification does not provide any disclosure explaining how this calculation is performed.  For example, paragraphs [0059]-[0069] describe functions shown in Figs. 3-5, which are purportedly examples of degree-of-ease calculation.  However, none of the aforementioned paragraphs provide a concrete explanation of how the sample numerical values are obtained, nor how they are manipulated in such a way so as to obtain the degree-of-ease metric.  In essence, the calculation step discloses that the input is the “countenance” and the output is the “degree-of-ease” metric, but there is no disclosure in the Specification explaining the relationship between the input and the output and/or how we obtain the output from the input.  That is, the present Specification does not demonstrate that Applicants had possession of this limitation because it does not disclose a specific algorithm/equation/series of steps used to perform the calculation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 6, 7, 8, 10, and 11 are rejected under 35 U.S.C 101 because the claimed invention is directed to a Judicial Exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 4-8, and 10-11 are directed to a machine and pass step 1 of the 2019 PEG.
As per claim 1, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of: …obtaining a countenance of a service user based on machine learning techniques; …calculate degree-of-ease information indicating a degree of ease of the service user from the countenance; and calculate an evaluation on a service provider from the degree-of-ease information… obtaining environmental information which is information of a service providing location or information external of the service providing location… refers to the environmental information and corrects the evaluation on the service provider… obtaining location information of the service providing location… refers to the location information and corrects the evaluation on the service provider…, wherein the environmental information further comprises famous spots based on the service providing location and the location information comprises a popularity of the famous spots… determine whether the countenance of the service user is related to or has nothing to do with the service provider to correct2Customer No.: 31561Docket No.: 097642-US-540-PCTApplication No.: 16/757,423 the evaluation on the service provider based on the environmental information, the location information, or member information comprising a preference of the famous spots of the service user, as drafted, cover Mental Processes.  That is obtaining information from the countenance of a service user, obtaining environmental information, obtaining location information, then determining whether the countenance of the service user is related to the provider or not in order to correct an evaluation of a service provider, are concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or performed with pen and paper.  Therefore, the claim recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a camera, a processor, an image detector that comprises a light detection and ranging (LIDAR), a radar, a sonar, or the camera; a location detector that comprises a GPS antenna, a Wi-Fi antenna, a compass, or an acceleration sensor.  The additional elements of a camera, a processor, a GPS antenna, and a Wifi antenna amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  With respect to the additional elements of an image detector, light detection and ranging (LIDAR), a radar, a sonar, a location detector, a compass, and an acceleration sensor, these additional elements amount to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a camera, a processor, a GPS antenna, and a Wifi antenna amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  In addition the additional elements of an image detector, light detection and ranging (LIDAR), a radar, a sonar, a location detector, a compass, and an acceleration sensor, amount to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  The same reasoning applies with regards to the Step 2B analysis.  The claim is therefore not patent eligible.
As per claim 4, claim 4 only further narrows the abstract idea of claim 1, while including the additional elements of a camera and processor.  The camera and processor are recited at a high level of generality such they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore, the additional elements do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 5, claim 5 recites the same abstract idea as claim 1, in addition, claim 5 contains the additional elements of evaluation devices, a first transmitter, a server, a second transmitter performing communication with the first transmitter, a memory recorder, and a first display.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore, the additional elements do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 6, claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of: The evaluation system as claimed in claim 5,…obtains least one service user3Customer No.: 31561Docket No.: 097642-US-540-PCTApplication No.: 16/757,423 property of age, gender, nationality, and ethnicity of the service user, and the number of times of use of service, displays the evaluation on the service provider in a state classified for each of the service user property, as drafted covers certain methods of organizing human activity.  That is, obtaining user properties and displaying an evaluation of a service provider, represent commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Therefore, the claim recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a camera and a first display.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a camera and a first display, represent generic computer components and are recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 7, claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of The evaluation system as claimed in claim 5,…obtains a countenance of a passenger, …calculates an evaluation on a driver driving a vehicle in which the passenger takes a ride, as drafted, covers mental processes.  That is, obtaining a countenance of a passenger, and calculating an evaluation on a driver driving a vehicle, are concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or performed with pen and paper.  Therefore, the claim recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a camera  and a processor.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a camera and a processor, represent generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 8, claim 8 recites the evaluation system as claimed in claim 5, and therefore the same abstract idea, as claimed in claim 5. See relevant rejection to claim 5.  In addition, claim 5 recites an additional element of a vehicle.  The additional element of a vehicle amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  In this instance merely associating the evaluation system as claimed in claim 5, with a vehicle.  Therefore, additional element does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claim is not patent eligible.
As per claim 10, claim 10 only further narrow the abstract idea of claim 1, and contains no new additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 11, claim 11 recites the evaluation device as claimed in claim 1, and therefore the same abstract idea, as claimed in claim 1. See relevant rejection to claim 1.  In addition, claim 11 recites an additional element of a vehicle.  The additional element of a vehicle amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  In this instance merely placing the evaluation device as claimed in claim 1, within a vehicle.  Therefore, the additional element does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claim is not patent eligible.

Allowable Subject Matter
Claims 1, 4, 5, 6, 7, 8, 10, and 11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 101, as set forth in this Office Action.
For relevant discussion, see the section labeled Novel/Non-Obvious within the  Non-Final Rejection Office Action issued on 04/08/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                   

/ALLISON G WOOD/Primary Examiner, Art Unit 3625